Hancock, Jr., J. (dissenting).
I cannot agree with the majority that the denial of the summary judgment motion by Special Term in the declaratory judgment action precludes the granting of the motion on appeal even though concededly no triable issues are presented. There was no finding or determination on the merits of any issue in the declaratory judgment action which could give rise to the application of the doctrine of issue preclusion or collateral estoppel (see Malloy v Trombley, 50 NY2d 46; Schwartz v Public Administrator of County of Bronx, 24 NY2d 65). A denial of a motion for summary judgment at Special Term is not a finding on any issue in the litigation but only a legal determination that factual issues are presented which require a trial and a denial of the motion. (CPLR 3212, subd [b]; see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3212:21, p 440.) As an appellate court, we are not precluded from reaching a determination contrary to that of the court of original jurisdiction in the declaratory judgment action and from concluding that there is no triable issue of fact (see Swan v Sit’N Chat Rest., 43 AD2d 949; see, also, Burgundy Basin Inn v Watkins Glenn Grand Prix Corp., 51 AD2d 140, 143), and granting the motion (see CPLR 5522; Glidden v Metropolitan Life Ins. *990Co., 41 AD2d 621). Mobil Oil Corp. v Town of Huntington (85 Misc 2d 800), relied on by the majority, is inapposite" since it entails a second motion for summary judgment in the same action before a court of co-ordinate jurisdiction. The indemnity clause in question is unambiguous and clearly imposes on defendant the obligation to indemnify plaintiff for the loss (see Margolin v New York Life Ins. Co., 32 NY2d 149,153; Levine v Shell Oil Co., 28 NY2d 205, 211-212). A trial here would, in my opinion, be a pointless formality. (Appeal from order of Monroe Supreme Court—summary judgment.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.